Sullivan, J.
This case is here on appeal from an order of the district court of Saline county confirming a sale of real estate made pursuant to a decree of foreclosure. After the property was appraised, and before the sale, the appellant, Effie M. Gunn, filed the following objections to the appraisement: “Now comes Effie M. Gunn, one of the above named defendants, and objects to the confirmation and sale of the property in the aboye entitled action for the following reasons: (1.) The appraisers were not resident freeholders. (2.) The appraisers did not view the property. (3.) The property was appraised at less than its cash value. (4.) The property is Avorth more than it AVas appraised at. (5.) The appraisement and notice of sale AArere irregular, and not according to law. (6.) The sheriff did not appraise said property according to law.” These objections were considered in connection with the motion for confirmation and were overruled. The first two are unsupported by any evidence and are completely refuted by the recitals in the return of the sheriff, from which it appears that the appraisers were resident freeholders of Saline county and that the appraisement was made upon actual AÚeAv of the premises. The third and fourth objections call in question merely the correctness of the conclusion reached by the appraisers in regard to the value of the land. The appraisers fixed its value at $2,000. Four witnesses for the plaintiff estimated its market value at $1,800. One witness for the defendant swore it was worth $2,700; and another that its cash value was $2,400. On this evidence the ruling of the trial court sustaining the appraisement was correct. The fifth *672and sixth objections are too indefinite to invite attention. They do not point out wherein the notice and sale were irregular nor in what respect the appraisement failed to meet the requirements of the law. The rule is well settled in this state that objections of this character must specifically indicate the irregularity complained, of. Failing to do this they will be disregarded. (Johnson v. Bemis, 7 Neb. 224; Hooper v. Castelter, 45 Neb. 67; Ecklund v. Willis, 44 Neb. 129.)
Appellant finally insists that she was not afforded a sufficient opportunity to prepare for the bearing on the motion to confirm the sale. This contention is grounded on the fact that the order to show cause against confirmation was made on the morning of March 26, and the motion to confirm was submitted and decided on the afternoon of the same day. On this point it is only necessary to say that if appellant needed more time for preparation, a seasonable application to the district court, accompanied by a proper showing, would, undoubtedly, have secured it. If she went into the contest unprepared, the fault was hers alone. The court was not advised of her lack of preparation. Wherefore the order appealed from is
Affirmed.